Citation Nr: 1110875	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-23 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for cellulitis.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1968 to February 1972.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which in part, denied the Veteran's service-connection claims for a bilateral hearing loss disability and for cellulitis.  The Veteran disagreed with these decisions, and perfected appeals as to both issues.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Lincoln RO in September 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

Issue not on appeal

In the above-referenced April 2009 rating decision, the RO also denied the Veteran's service-connection claim for tinnitus.  The Veteran disagreed with the RO's decision, and perfected an appeal as to that issue.  Subsequently, in a March 2010 rating decision, the RO granted the Veteran's tinnitus claim.  Accordingly, that issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].


FINDINGS OF FACT

1.  At the September 2010 hearing, the Veteran specifically indicated that he wished to withdraw his appeal as to his service-connection claim for cellulitis.

2.  The competent and credible evidence of record supports a finding that a relationship exists between the Veteran's current bilateral hearing loss disability and his military service.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for cellulitis.  38 U.S.C.A.            § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2010).

2.  Resolving the benefit of the doubt in the Veteran's favor, a bilateral hearing loss disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

With respect to the Veteran's service-connection claim for cellulitis, the Veteran has withdrawn this claim from appellate status, and it will be dismissed below.

With respect to the Veteran's service-connection claim for a bilateral hearing loss disability, a VCAA notice letter was sent to the Veteran regarding this claim in February 2009.  This letter appears to be adequate.  The Board however need not discuss in detail the sufficiency of this VCAA notice letter in light of the fact that the Board is granting the claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice regarding degree of disability and effective date as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced VCAA letter.  As discussed in detail below, the Board is granting the Veteran's claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  Accordingly, the Board will proceed to a decision.

Cellulitis

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.         See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2010).

Analysis

In this case, in a rating decision dated in April 2009, the RO denied the Veteran's service-connection claim for cellulitis.  The Veteran perfected an appeal as to this issue.
As noted above however, the Veteran, with his representative, specifically requested to withdraw this appeal at the September 2010 hearing.  See the September 2010 hearing transcript, page 3.  As this request to withdraw was made on the record at the September 2010 hearing, there is no requirement that it be in writing.  38 C.F.R. § 20.204(b).

The Board therefore finds that the Veteran's withdrawal request qualifies as valid withdrawal of the perfected appeal as to his claim of entitlement to service connection for cellulitis.  See 38 C.F.R. § 20.204 (2010).  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to this issue.  This matter is dismissed.

Bilateral hearing loss

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. See Hensley, supra.  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R.            § 3.303(b) (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




	(CONTINUED ON NEXT PAGE)
Analysis

In essence, the Veteran contends that his current bilateral hearing loss disability is related to acoustic trauma experienced during his active duty service while working on the flight deck as an aviation electrician. 

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253. 

It is undisputed that the Veteran currently has a bilateral hearing loss disability as defined by VA in 38 C.F.R. § 3.385.  See the April 2009 VA examiner's report, page 2 [noting left ear puretone threshold values of 50 and 60 decibels at 3000 and 4000 Hz respectively, and right ear puretone values of 30, 55, and 55 decibels at 2000, 3000 and 4000 Hz respectively].  Accordingly, Hickson element (1), current disability, is satisfied.

With respect to Hickson element (2), in-service disease or injury, the Veteran contends that he experienced acoustic trauma during his military service working on the flight deck and flight line.  In particular, the Veteran asserts that he endured loud noise daily from jet engines and ground generation equipment while he helped refuel aircraft.  See the September 2010 hearing transcript, pages 5 and 6.  The Veteran has submitted lay statements from two fellow service members attesting to the Veteran's service on the flight line as an aviation electrician.  See the March 2009 lay statements of D.M. and G.A.J. respectively.  The Board notes that the RO has already conceded that the Veteran experienced hazardous noise exposure during his active duty service on the flight line.  See the RO's March 2010 rating decision, page 2.  Indeed, the Veteran's service personnel records do in fact show an occupational specialty of Aviation Electrician ["AE"].  See the Veteran's DD-214.  

Significantly, the Veteran's service treatment records document a noticeable threshold shift in the Veteran's hearing acuity from 1968 to 1972.  Upon examination in January 1968, the Veteran's hearing acuity was measured in decibels as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
-10
15
15
RIGHT
-5
-5
0
5
10

Upon examination in February 1972 however, the Veteran's hearing acuity appeared to worsen in severity:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
5
25
25
RIGHT
10
5
5
15
10

Although neither set of audiometric test results from 1968 or 1972 demonstrates a hearing loss disability for VA purposes under 38 C.F.R. § 3.385, the threshold shift is indicative of worsening hearing acuity in service.  

The Board finds no reason to disagree with the RO's concession that the Veteran experienced in-service acoustic trauma.  His service personnel records clearly demonstrate service as an aviation electrician, and his service treatment records demonstrate a measurable worsening in hearing acuity during service.  Based on this evidence, the Board finds that Hickson element (2), in-service disease and/or injury, is also satisfied.  

[The Board notes in passing that there is no indication that the Veteran had severe enough hearing loss to constitute a disability for VA purposes under 38 C.F.R. § 3.385 within his first year following separation from service in 1972.  As such, service connection may not be awarded on a presumptive basis for a bilateral hearing loss disability under the provisions of 38 C.F.R. § 3.309(a).]

With respect to crucial Hickson element (3), nexus or relationship, as noted above, the April 2009 VA examiner diagnosed the Veteran with sensorineural hearing loss.  Notably however, upon review of the Veteran's claims folder and examination of the Veteran's hearing, the VA examiner opined that it was not at least as likely as not that hearing loss was related to military service.  The examiner based her opinion on the fact that the Veteran had normal hearing at separation.                   See the April 2009 VA examiner's report, page 3.  

The Board finds that the VA examiner's opinion as to the etiology of the Veteran's hearing loss disability is inadequate for adjudication purposes.  Although the examiner appears to have based her opinion on the lack of audiometric findings at a disabling level under 38 C.F.R. § 3.385, the Court has held that service connection for a current hearing disability is not precluded solely because hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.  

In this case, as discussed above, there is a clear threshold shift indicating worsening hearing acuity during the Veteran's service.  By 1972, the Veteran's left ear acuity levels reached 25 decibels at two different frequencies, and right ear acuity rose 15 decibels at the 500 Hz frequency level, and 10 decibels at the 1000 and 3000 Hz levels respectively.  Despite these measurable shifts, the VA examiner indicated in her April 2009 report that there was "not a significant threshold shift" in the Veteran's left ear and that hearing acuity of the right ear was "stable over the course of military service."  It appears that the examiner based her negative nexus opinion predominantly on the lack of evidence of a hearing loss disability under 38 C.F.R.   § 3.385 at the time of separation.  As such, the conclusions of the VA examiner are inadequately explained and afforded little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) [the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed].

Ordinarily, under these circumstances, the Board would remand the Veteran's hearing loss claim so that a new examination can be administered.  However, based on the remaining evidence of record, the Board is satisfied that the Veteran's bilateral hearing loss disability cannot be clearly disassociated from his conceded in-service exposure to loud noises.  

The Veteran has consistently asserted that his hearing loss had its onset during his active duty military service.  Indeed, he specifically reported experiencing hearing loss for the past 40 years at the September 2010 hearing.  See the September 2010 hearing transcript, page 12.  The Board notes that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this connection, the Board accordingly finds that the Veteran is competent to attest to his worsening hearing ability.  

The Board also finds the Veteran's lay assertions of in-service onset, and continuity of worsening symptoms credible in light of the objective evidence of record.  As discussed above, the Board has conceded that the Veteran endured acoustic trauma during service in performance of his duties as aviation electrician.  The Veteran's service treatment records clearly show that his hearing acuity worsened bilaterally during service, with threshold shifts as severe as 0 to 15 decibels within approximately four years, from 1968 to 1972.

In addition, the Veteran has submitted statements from two of his private physicians in support of his claim.  In a March 2010 letter, Dr. J.L.S. pertinently noted that the Veteran "was exposed to excessive noise from jets and propeller aircraft during his service-related duty from 1968 to 1972.  This level of chronic, excessive noise exposure certainly is the cause of his ongoing difficulties with . . . hearing loss."  See the March 3, 2010 letter from Dr. J.L.S.

A second physician, Dr. B.A.T. similarly noted in a July 2010 letter that "there has been a significant - more than 10 decibels - threshold shift between the [Veteran's] entrance and separation in all the frequency levels especially in the higher noise sensitive areas."  Dr. B.A.T. then indicated that "it does appear that there is greater than 50 percent probability that [the Veteran's] high frequency hearing loss was a result of military noise exposure."  See the July 23, 2010 letter from Dr. B.A.T.  

Although the Veteran's bilateral hearing loss disability was not actually diagnosed until many years after service, the Board finds the Veteran's assertions of continuity of symptomatology [progressively worsening hearing acuity since service] both competent and credible.  There is no objective evidence of record suggesting that the Veteran's current hearing loss disability was caused by, or is otherwise related to any other post-service event or occurrence.  Rather, the competent objective evidence of record described above, to include the Veteran's service treatment records and the private medical opinions from Dr. J.L.S. and Dr. B.A.T., support the Veteran's lay assertions of in-service onset and continuity of symptoms.  Although the April 2009 VA examiner did not relate the Veteran's hearing loss disability to service, the Board has found the examiner's findings incomplete and lacking in probative value.  Resolving all doubt in the Veteran's favor, the Board therefore concludes that element (3), nexus or relationship, is satisfied and a grant of service connection for a bilateral hearing loss disability is warranted.  The benefit sought on appeal is granted


ORDER

The appeal of entitlement to service connection for cellulitis is dismissed.  

Service connection for a bilateral hearing loss disability is granted.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


